Citation Nr: 1136857	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot, currently rated 30 percent disabling, on a schedular basis.

2.  Entitlement to service connection for a disability manifested by chest pains.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to an increased rating for status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot on an extraschedular basis per 38 C.F.R. § 3.321(b)(1) (2010).

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 16, 1986, to August 30, 1986, and from November 1987 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot, assigning a 20 percent disability rating, effective March 1, 2004; and, denied entitlement to service connection for a disability manifested by chest pains and a sinus disability.  A notice of disagreement was filed in January 2005 with regard to the disability rating assigned and the denials of service connection.  A statement of the case was issued in March 2005, and a substantive appeal was received in May 2005.  

In a November 2006 rating decision, the RO assigned a 30 percent disability rating to status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot, effective January 10, 2006.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned and the rating has not been assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Board hearing in November 2010; the transcript is of record.  He submitted additional VA outpatient treatment records from the New Orleans VA Medical Center (VAMC) pertaining to his right foot and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board notes that the July 2004 rating decision also denied entitlement to service connection for hypertension and low back disorder.  The Veteran perfected an appeal in May 2005.  A September 2008 rating decision granted entitlement to service connection for hypertension.  An August 2009 rating decision granted entitlement to service connection for low back disability.  The grant of service connection for hypertension and low back disability constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

An April 2006 rating decision denied entitlement to service connection for sleep apnea.  In June 2006, the Veteran filed a notice of disagreement.  A statement of the case was issued in August 2006 and a supplemental statement of the case was issued in October 2007.  The Veteran did not file a substantive appeal, thus the Board does not have jurisdiction of this issue.  The Board will accept the Veteran's November 2010 testimony before the Board as a claim to reopen.  This claim to reopen entitlement to service connection for sleep apnea is referred to the RO for appropriate action.

The issues of entitlement to service connection for a disability manifested by chest pain and sinus disability, entitlement to an increased rating for status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot on an extraschedular basis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

From March 1, 2004, the Veteran's status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot is severe in nature, but does not result in loss of use of the right foot.


CONCLUSION OF LAW

From March 1, 2004, the schedular criteria for a 30 percent disability rating, but no higher, for status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board notes that the Veteran's claim stems from an original claim of service connection in which service connection was established for status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot in a July 2004 rating decision.  Thus, prior to the rating decision, a VCAA letter was issued to the Veteran in April 2004 with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In any event, a March 2006 letter was issued to the Veteran with regard to the evidence necessary to support an effective date, and in September 2009 a letter was issued to the Veteran with regard to the evidence necessary to support an increased rating and effective date.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and VA outpatient treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In May 2004, February 2007, and October 2009, he underwent VA examinations to assess the severity of his right foot disability.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the increased rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an increased rating for right foot disability on a schedular basis.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The RO has rated the Veteran's status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot, as 20 percent disabling, effective March 1, 2004, and 30 percent disabling, effective January 10, 2006, per 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 20 percent disability rating is warranted for moderately severe foot injuries; and, a 30 percent disability rating is warranted for severe foot injuries.  A Note corresponding to such diagnostic code states that with actual loss of use of the foot, rate 40 percent.  The Board observes that the words "moderate" and "severe" are not defined in the VA rating schedule.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Initially, the Board has determined that based on the subjective complaints of the Veteran and objective findings of record, the Veteran's right foot disability is severe and thus a 30 percent disability rating is warranted effective March 1, 2004.  The May 2004 VA examination report reflects the Veteran's complaints that his pain is constant and he has no relief.  He reported a pain level of 9 on a 10 point scale, and he only gets relief with taking Tegretol at night.  He reported weakness in his feet and legs when he walks.  He wears arch supports which do not help.  On physical examination, he did not have any heel contact with his right foot.  He could not put any contact on his right heel because he gets shooting pains up his legs and in his foot.  He had pain at the end of range of motion, and his range of motion was slow and deliberate.  It was not well coordinated.  Vibratory was diminished on the right foot and to touch.  The examiner opined that the Veteran's main symptom was pain and he had incoordination of the right ankle.  Such subjective complaints and objective findings are essentially consistent with findings documented subsequent to January 10, 2006, and based on such subjective complaints and objective findings the Board finds that his right foot disability is severe in nature.  Thus, a 30 percent disability is warranted from March 1, 2004.

The Board has determined, however, that a schedular disability rating in excess of 30 percent is not warranted for the Veteran's right foot disability.  

Per 38 C.F.R. § 4.63, loss of use of hand or foot, for purposes of special monthly compensation, this will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knees with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  38 C.F.R. § 4.63(a).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent, footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.

Although the Veteran's foot disability is severe, the objective medical evidence does not support a finding that he has suffered an actual loss of the foot.  At the most recent October 2009 VA examination, while the Veteran reported pain while standing and walking and lack of endurance while standing and walking, he is still able to stand for about 5 minutes, walk for about 50 yards, and otherwise use his foot for propulsion.  The examiner characterized his gait as assisted antalgic gait with crutches.  In March 2010, he sought a podiatry consultation for orthotic casting.  His arch was present with and without weight bearing.  He had pain with direct pressure plantar arch.  He had pain on pressure to sinus tarsi right foot and tarsal tunnel right foot.  He had limited range of motion due to pain.  On neurosensory examination, he had questionable positive tinels with no evidence of sensory loss, and hypersensitive foot.   In June 2010, he complained of foot pain, and inquired whether his orthotic had arrived.  His examination had unchanged since the last visit.  Based on the following, the Board is unable to conclude that the Veteran has suffered an actual loss of his right foot to warrant a 40 percent disability or special monthly compensation.  

In consideration of Diagnostic Codes 5276 - 5283, there is no further diagnostic criteria which could provide the basis for a disability rating in excess of 30 percent.  

The Board has specifically considered the guidance of DeLuca; however, the analysis in DeLuca does not assist the Veteran, as he is essentially receiving the maximum disability evaluation for limitation of motion of the foot.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand improper for the Board to consider functional loss due to pain because appellant was in receipt of maximum evaluation for limitation of function of the wrist).  His pain, incoordination, and functional loss are contemplated in the assignment of the 30 disability rating, and, again, a 40 percent disability rating would only be warranted with actual loss of the foot.

The Board notes that entitlement to an increased rating on an extraschedular basis and entitlement to a TDIU are addressed in the Remand below.


ORDER

From March 1, 2004, a 30 percent disability rating is granted for status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot, subject to the regulations governing the award of monetary benefits.


REMAND

Disability manifested by chest pain

The Veteran has claimed entitlement to service connection for a disability manifested by chest pains.  For purposes of undergoing a September 1994 periodic examination, the Veteran underwent an EKG which was abnormal and showed sinus bradycardia.  A March 1995 service treatment record reflects complaints of chest pain over the sternum, and an assessment of costocondritis.  In light of the documented complaints and assessment in service, and the Veteran's post-service complaints that he still experiences chest pain, the Veteran should be afforded a VA examination to assess whether he has a disability manifested by chest pain that is etiologically related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Sinus disability

Service treatment records reflect treatment for sinusitis and nasal congestion.  Service connection has been granted for allergic rhinitis, rated noncompensably disabling; however, a May 2004 VA examination did not adequately address whether the Veteran has a chronic sinus disability, and whether any such disability is etiologically related to service.  Thus, the Veteran must be afforded a VA examination to address the nature and etiology of any sinus disability.  See id.

Extraschedular evaluation & TDIU

The evidence of record reflects that the Veteran has not worked since separating from service.  At the October 2009 VA examination, the Veteran reported that he resigned from his office job due to problems being on his feet and walking around.  

Compensation ratings are based upon the average impairment of earning capacity. To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service is authorized to approve an extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).

The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

While on remand, updated VA treatment records should be obtained from the VA Medical Center (VAMC) in New Orleans for the period January 14, 2009, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his increased rating claim for the right foot on an extraschedular basis and the evidence necessary to substantiate a claim for a TDIU, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should include an explanation as to the information or evidence needed to establish an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Updated treatment records from the New Orleans VAMC for the period January 14, 2009, to the present should be associated with the claims folder.  

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed chest pain.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a)  Does the Veteran have a disability manifested by chest pain?

b)  If so, did any diagnosed disability at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the records which reflect complaints of chest pain during his period of service, the post- service medical evidence, and lay statements and testimony of the Veteran.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed sinus disability.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a)  Does the Veteran have a chronic sinus disability, separate and distinct from his service-connected allergic rhinitis?

b)  If so, did any diagnosed sinus disability at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the records which reflect complaints of sinus problems during his period of service, the post- service medical evidence, and lay statements and testimony of the Veteran.

5.  The RO/AMC should schedule the Veteran for an appropriate VA examination by a qualified physician to ascertain, based on the examination findings and other relevant evidence in the claims file, whether the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities, which, at this time, are status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot (rated as 30 percent disabling); degenerative joint disease, C4-5, with cervical spondylosis (rated 20 percent disabling); chondromalacia, bilateral knee (separately rated 10 percent disabling); chronic low back strain (rated 10 percent disabling); scar, hypertrophic and tender, right foot (rated 10 percent disabling); tinea pedis and pseudofolliculitis barbae (rated 10 percent disabling); pes planus of left foot (rated noncompensably disabling); allergic rhinitis (rated noncompensably disabling); hypertension (rated noncompensably disabling); and, G-6-PD deficiency (rated noncompensably disabling).  If, prior to this examination, service connection is established for other disabilities, the examiner should also consider these disabilities.

In making this employability determination, the examiner should also consider the Veteran's level of education, other training, and work experience.

The VA examination report must include a complete rationale for all opinions and conclusions expressed.

6.  The RO should refer the Veteran's increased rating claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321(b).  Either the Under Secretary or the Director must review the evidence of record to determine whether the Veteran's service-connected status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot, has created marked interference with employment or frequent periods of hospitalization warranting an extraschedular rating.  

7.  After completing the above, the Veteran's claims of service connection for a disability manifested by chest pain and a sinus condition should be readjudicated, and the Veteran's claim for an increased rating for status post exostectomy, tarsal tunnel release, plantar fasciotomy, reflex sympathetic dystrophy, pes planus, right foot, on an extraschedular basis per § 3.321(b)(1), and entitlement to a TDIU should be adjudicated based on the entirety of the evidence.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


